UNITED STATES DISTRICT COURT                          FILED
                                        FOR THE DISTRICT OF COLUMBIA                            FEB 1 5 :'011
                                                                                        Clerk, U S Di t .
                                                                                       Courts tor the ~i~~r~c&t oBtanckr,uptcy
                                                                                                                     o umbla
         ROBERT BREHM,                         )
                                               )
                        Plaintiff,             )
                                               )
                 v.                            )              Civil Action No. lO-1550
                                               )
         JOYCE K. CONLEY,                      )
                                               )
                        Defendant.             )


                                            MEMORANDUM OPINION

                 The Court has allowed the above-captioned action to be provisionally filed. Before the

         Court would consider the plaintiff's complaint and application to proceed in forma pauperis,

         plaintiff was directed to submit a certified copy of his trust fund account statement (or

         institutional equivalent), including the supporting ledger sheets, for the six-month period

         immediately preceding the filing of this complaint, obtained from the appropriate official of each

         prison at which plaintiff is or was confined. 28 U.S.c. § 1915. Specifically, plaintiff was

         instructed to supplement the statement he already provided to include the months of January

         2010 through April 2010. To date, plaintiff has not submitted the required information.

         Accordingly, the Court will deny his application to proceed in forma pauperis and will dismiss

         the complaint without prejudice.

                 An Order accompanies this Memorandum Opinion.




         DATE:   ("Ph. / DI   ;}..D/I




     I
    1"
i